Citation Nr: 1632291	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction, secondary to PTSD.

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1976 to September 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011, March 2012 and January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  It is reasonably shown that PTSD was manifested by symptoms productive of deficiencies in most areas, such as work, family relations, or mood. Total social and occupational impairment were not shown.

2.  The Veteran is unemployable due to his service-connected PTSD, which is rated as 70 percent disabling.

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the Veteran was provided the required notice in letters dated September 2010 and September 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled. His VA and private treatment records have been associated with the claims file.  

Additionally, the Veteran was afforded adequate VA examinations in January 2011 and October 2011. 

The Veteran testified at a Board hearing in May 2016. 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating. Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating. Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that with resolution of the doubt in favor of the Veteran, his PTSD warrants a 70 percent rating.  Specifically, the evidence shows that the Veteran had impaired impulse control, violent outbursts, delusional behavior, and anxiety and depression affecting both his occupation and his marriage.  These symptoms more nearly approximate those for a 70 percent rating under Diagnostic Code 9411.

The Veteran was afforded a VA examination in January 2011.  He reported spending the majority of his free time with his wife or alone as well as a friend with whom he maintains contact.  He reported a history of substance abuse, depressed mood and occasional thoughts of death and a suicide attempt.  He had a history of violence.  The Veteran's mood was depressed, his attention was impaired, and he had poor judgment, and experienced episodes of violence and poor impulse control.  

The examiner diagnosed PTSD and assigned a GAF score of 45, finding that the Veteran's PTSD causes serious social impairment and severe occupational impairment.      

The Veteran underwent a VA examination in October 2011.  He reported moderate symptoms of anger, nightmares, flashbacks, intrusive thoughts, exaggerated startle response, hypervigilance, problems with concentration, avoidance, diminished interest in leisure pursuits, feelings of social detachment and subsequent reduction in social contact, and isolation.  He reported a close relationship with his wife and children.  

A Mental status examination showed the Veteran was fully oriented with appropriate appearance, behavior, and hygiene. He was unable to maintain eye contact and he had a flattened affect and depressed mood.  Communication, speech, concentration, though process, judgment, and abstract thinking were normal.  No hallucinations, delusions, or obsessive behaviors were noted. The Veteran had impaired memory. Suicidal and homicidal ideations were absent.  

The Veteran was diagnosed with PTSD with substance abuse and assigned a GAF score of 55.  The examiner opined that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Veteran submitted a January 2014 psychological report from his psychologist, J.A., M.A.  The report shows that the Veteran is married but his described his household situation as "rough" and "touchy at all time." His work history shows that he was last employed in 2008 and left that problem due to "his condition" and the death of his mother.  The Veteran reported problems on the job due to his behavior and an inability to get along with others.  

A mental status examination showed the Veteran's self-presentation was initially polite but over the course of the interview, he began sobbing and could barely speak.  His attitude was uneasy, concentration was good, and his attention span was short. The Veteran's speech patterns were coherent and appropriate, but a little vague.  His psychomotor activity was increased.   The Veteran's affect was labile with breakdowns.  The Veteran reported mood swings with anger and crying. He stated that he feels depressed the majority of the time and that he attempted suicide in the 80s but has no current plans.  He has agitation and anxiety.  The Veteran reported low energy levels and draining fatigue due to nightmares.  He also reported irritability to the extent of responding with violence, obsessive thoughts, and paranoia.  The Veteran denied frank hallucinations but the psychologist concluded that the Veteran's delusional activity met "the rating scale for a 100 percent disability when combined with his other whole persona problems, directly due to PTSD."  The Veteran's interpersonal relationships were characterized by detachment, aggressive oversensitivity, and a history of fighting and violence.  He currently stays in his room alone most of the time. 

The psychologist diagnosed chronic PTSD, mood disorder with depression and anxiety and assigned a GAF score of 45 for major impairment to include delusional thinking.  He concluded that the Veteran is currently rated at 50 percent for his PTSD but his impairments and delusional thinking are significant and in excess of the rated amount.  He found that the Veteran is "severely impaired and not capable of any work or work-like activity where he would have to be around other people, where he would have to display persistence, pace, and sustained effort."  

In a January 2014 "Mental Assessment of Ability to Do Work-Related Activities," Mr. A. found that had extreme difficultly dealing with the public and behaving in an emotionally stable manner and marked difficulty relating predictably in social situations and completing a normal work day and week without interruptions from psychologically based symptoms.  The Veteran was found to be unable to be employed due to his PTSD.  

The Veteran testified at a Board hearing in May 2016.  He stated that his relationship with his wife is "up and down." He has daily irritable outbursts, making it difficult to maintain relationships with friends and family.  He also reported that when he last worked, he had difficult working with people, arguing or engaging in physical altercations.  He reported nightmares, panic attacks, difficulty with activities due to impaired concentration, depression, and irritability.  

Upon review of the evidence, the Board finds that a 70 percent rating is warranted.  The Veteran's PTSD causes precludes the Veteran from working due to his impaired concentration, irritability, episodes of violence, depression, and inability to adapt to stressful circumstances or work with others.  

While the Board finds that a 70 percent rating is warranted, the Board also finds that the criteria for a 100 percent rating are not present.  While the Veteran's PTSD causes total occupational impairment, as discussed below, he maintained a social relationship with his wife and others.  Accordingly, he does not have total social impairment. Moreover, he has not demonstrated symptoms of such severity, frequency or duration as to equate with total social impairment.  Further, with regard to the listed symptoms, the Veteran was alert and oriented, with no evidence of hallucinations or delusions. He had no gross impairment of thought process or communication. There was no evidence of total loss of memory. Accordingly, entitlement to a 70 percent rating, but no higher, is granted.

Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In this case, the Veteran is presently assigned a 70 percent PTSD disability rating, which meets the schedular criteria for TDIU. The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his PTSD.

As discussed above, the evidence shows that the Veteran is unable to maintain employment due to his PTSD symptoms.  Accordingly, in light of the favorable medical opinion regarding the Veteran's entitlement to TDIU, as well as the Veteran's testimony, the Board finds the preponderance of the evidence supports a grant of entitlement to TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).

ORDER

Entitlement to a 70 percent rating for PTSD is granted.  

Entitlement to a TDIU is granted.


REMAND

Remand is necessary to afford the Veteran a VA examination for his hypertension and erectile dysfunction claims.

The Veteran contends that his hypertension is etiologically related to the PTSD.  He underwent a VA examination in November 2013.  The VA examiner opined that the Veteran's hypertension predated his PTSD diagnosis and therefore, the PTSD was not the cause of his hypertension.  The examiner also opined that "there is no established causal relationship between PTSD and the development of hypertension." 

In a June 2014 letter, the Veteran's orthopedist opined that his hypertension is secondary to his PTSD.  He stated that "the medical literature has well established the relationship between PTSD and hypertension going back as far as 2006 and there are multiple references to this in the medical literature." At the May 2016 Board hearing, the Veteran testified that his PTSD aggravates his hypertension.  

Although the June 2014 physician stated that there is a "relationship", the Board finds that it is unsupported by a rationale.  Additionally, the Board finds the VA examination to be inadequate as no opinion has been provided regarding whether the Veteran's PTSD aggravates his hypertension. Therefore, the Board finds that a VA addendum opinion is necessary.   

As the November 2013 VA examiner concluded that the Veteran's erectile dysfunction is a result of his antihypertensive medications.  Therefore, the Board finds the claim of entitlement to service connection for erectile dysfunction to be inextricably intertwined with his claim of service connection for hypertension.  It is therefore remanded, pending adjudication of that claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and erectile dysfunction. After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  The RO should also obtain any outstanding VA medical records. 

2. Following completion of the above, the claims folder should be made available to an appropriate examiner or examiner(s) for review. The examiner should acknowledge such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension was aggravated (chronically worsened) by his service-connected PTSD.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension was aggravated (chronically worsened) by his service-connected PTSD.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed erectile dysfunction is caused or aggravated (chronically worsened) by his service-connected PTSD, PTSD medications, or medications for his hypertension.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner must address all relevant medical literature.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. 

4. If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


